DETAILED ACTION
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the allowable subject matter indicated in the previous office action has been added to independent claim 1. The closet prior of record KR 10-2011-0112486 (translation cited in IDS) taken alone in in view of KR 10-2000-0045037 (translation cited in IDS) fails to teach or suggest setting the limited revolution count based on information related to a lift, wherein the lift corresponds a difference between a water level at a water inlet into the drain pump and a water level at a water outlet unit from the drain pump. The combination method also fails to teach or suggest setting the predetermined unit revolution count based on information related to a lift, wherein the lift corresponds to a difference between a water level at a water inlet into the drain pump and a water level at a water outlet unit from the drain pump. 
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRISTI J TATE-SIMS whose telephone number is (571)272-1722. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CRISTI J. TATE-SIMS
Primary Examiner
Art Unit 1711



/CRISTI J TATE-SIMS/Primary Examiner, Art Unit 1711